DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (US 2017/0356651).
Claim 1. Hodge discloses a portable smoking accessory 10 for storing a small amount of smoking product, such as tobacco or marijuana. In some embodiments, the accessory 10 comprises a rigid body 100 having an exterior wall 110 extending between opposed first 102 and second 104 ends of the rigid body 100. A chamber 200 (second compartment) is positioned at least partially within the first interior area 150 (Figures 1-4, 10, and 11; [0027]). The user is able to place smoking product into chamber 200 ([0028]). The rigid body 100 defines a pipe chamber 160 (first compartment). The pipe chamber 160 is configured to selectively receive a smoking pipe 60 so as to enable the smoking pipe 60 to be stored within the smoking accessory 10 ([0039]). The rigid body includes a first cap 130 (lid) that is moveable between an engaged configuration and a disengaged configuration. In the engaged configuration, the first cap 130 is configured to selectively couple to the first end 102 of the rigid body 100. In some such embodiments, the first cap 130 fills all or substantially all of the first opening 120 such that items within the first interior area 150 are prevented from exiting the first interior area 150 through the first opening 120, thereby causing the rigid body 100 to be in the closed configuration. In other such embodiments, the first cap 130 is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration. In some such embodiments, moving the first cap 130 from the engaged configuration to the disengaged configuration causes the rigid body 100 to move from the closed configuration to the open configuration ([0031]). The first end 102 of the rigid body 100 and the first cap 130 each include corresponding snap-lock features (cooperating locking feature and locking device). In some such embodiments, the corresponding snap-lock features are configured to allow the first cap 130 to be received by the first opening 120 so as to allow the rigid body 100 to move from the open configuration to the closed configuration by pressing the first cap 130 into the first opening 120 ([0032]). 
Claim 20. Hodge discloses providing a portable smoking accessory 10 for storing a small amount of smoking product, such as tobacco or marijuana. In some embodiments, the accessory 10 comprises a rigid body 100 having an exterior wall 110 extending between opposed first 102 and second 104 ends of the rigid body 100. A chamber 200 (second compartment) is positioned at least partially within the first interior area 150 (Figures 1-4, 10, and 11; [0027]). The user is able to place smoking product into chamber 200 ([0028]). The rigid body 100 defines a pipe chamber 160 (first compartment). The pipe chamber 160 is configured to selectively receive a smoking pipe 60 so as to enable the smoking pipe 60 to be stored within the smoking accessory 10 ([0039]). The rigid body includes a first cap 130 (lid) that is moveable between an engaged configuration and a disengaged configuration. In the engaged configuration, the first cap 130 is configured to selectively couple to the first end 102 of the rigid body 100. In some such embodiments, the first cap 130 fills all or substantially all of the first opening 120 such that items within the first interior area 150 are prevented from exiting the first interior area 150 through the first opening 120, thereby causing the rigid body 100 to be in the closed configuration. In other such embodiments, the first cap 130 is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration. In some such embodiments, moving the first cap 130 from the engaged configuration to the disengaged configuration causes the rigid body 100 to move from the closed configuration to the open configuration ([0031]). The first end 102 of the rigid body 100 and the first cap 130 each include corresponding snap-lock features (cooperating locking feature and locking device). In some such embodiments, the corresponding snap-lock features are configured to allow the first cap 130 to be received by the first opening 120 so as to allow the rigid body 100 to move from the open configuration to the closed configuration by pressing the first cap 130 into the first opening 120 ([0032]). 
Claim 23. Hodge discloses the first cap 130 is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration ([0031]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Li (US8338013).
Claims 2, 3, and 4. Hodge discloses the smoking accessory of claim 1 but does not explicitly disclose that the locking feature comprises at least two indentations in the lid for receiving the spring plunger, where a first of said at least two indentations interacts with the spring plunger to place the housing into a closed position and the second of the at least two indentations in the lid interacts with the spring plunger to place the housing into an open condition but prevents the lid from being completely removed from the housing.
Li discloses an electronic device comprising a main body and a cover wherein the main body 10 includes a guide rail 111 formed on opposite sidewalls of the main body 10, a first surface 112, and a second surface 113 opposite to the first surface 112. The main body 10 defines a receptacle 13 in the first surface 112 to receive the battery. The main body 10 defines at least one engaging hole 115 (indentation) in a sidewall between the sidewalls forming the guide rail 111. The battery cover 20 forms a plurality of projections 212 (spring plunger) on its opposite edges. The battery cover 20 is coupled on the first surface 112 of the main body 10 and slid with the projections 212 of the battery cover 20 on the guide rail 111 (Figures 1 and 2; Column 1, line 56 – Column 2, line 50).
Containers featuring lids with cooperating projections and indentations are well known in the art as evidenced by Li. It would have been obvious to one of ordinary skill in the art before the effective filing date that the first cap 130 (lid) of Hodge may be replaced with a sliding lid such as that of Li as a matter of design choice. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the indentation and protrusion may be switched so that the lid has the indentation and the housing has the protrusion, since mere reversal of parts has been held to be an obvious modification (MPEP §2144.04(VI)(A)).
Claim 12. Modified Hodge discloses a biasing member 165 is positioned at least partially within the pipe chamber 160 (first compartment). The biasing member 165 is a spring. The first cap 130 is configured to move the smoking pipe 60 from the partially stowed position to the fully stowed position when the first cap 130 is moved from the disengaged configuration to the engaged configuration. The biasing member 165 is configured to move the smoking pipe 60 from the fully stowed position to the partially stowed position when the first cap 130 is moved from the engaged configuration to the disengaged configuration (Hodge Figure 8; [0041]).

Claims 5, 6, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651).
Claim 5. Hodge discloses the first cap 130 (lid) is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration ([0031]). Hodge does not explicitly disclose an o-ring in contact with the lid, but o-rings are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that an o-ring may be included in the first cap 130 (lid) for added flexibility. 
Claim 21. Hodge teaches the method of claim 20 wherein the accessory comprises snap-lock features (cooperating locking feature and locking device) ([0032]; Figures 10 and 11 showing the lid having a protrusion and the housing having an indentation which receives the protrusion. The snap-lock features are interpreted as a press-fit spring plunger). 
Hodge does not explicitly disclose that the locking feature (on the lid) comprises at least one indentation in the lid for receiving the spring plunger, but does disclose the opposite configuration where the housing comprises the indentation (Figures 10 and 11). It would have been obvious to one of ordinary skill in the art before the effective filing date that the indentation and protrusion may be switched so that the lid has the indentation and the housing has the protrusion, since mere reversal of parts has been held to be an obvious modification (MPEP §2144.04(VI)(A)).
Claims 6 and 24. Hodge teaches the smoking accessory of claim 1 and method of claim 20 wherein the accessory comprises a retractable pin 30 that is slidably connected to the rigid body 100. The pin 30 is moveable between a retracted position and an extended position. The pin 30 is positioned at least partially within the first interior area 150 when the pin 30 is in the retracted position, thereby retaining the pin 30 in general proximity to the chamber 200. The pin 30 extends at least partially from the rigid body 100 when the pin 30 is in the extended position, thereby allowing the pin 30 to be used as a cleaning device ([0038]; Figures 1-4 and 8).
Hodge does not disclose that the retractable pin 30 is located between the first and second compartments, however, the particular placement of an element is an obvious matter of design choice (MPEP §2144.04(VI)(C)).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Beaver (US 2018/0332892).
Claim 22. Hodge discloses the method of claim 21 but does not explicitly disclose that the top end of the housing comprises a channel and the lid comprises a complementary profile for slidably engaging the channel.
Beaver discloses a cannabis container 100 comprising a housing 102, which in the preferred embodiment is essentially a cylinder, with first and second opposing open ends, 104 and 106, respectively. The ends 104, 106 of the housing 102 are covered and enclosed by corresponding end caps 122, 124, which when removed provide access into the interior of the housing 102 ([0012]). The ends 104, 106 of the housing 102 are each provided with first and second (two) cap engagement tabs 108, 110 (complementary profile) respectively located at, near or “proximate” the opposing ends 104, 106 of the housing 102 ([0014]-[0015]; Figures 3-5). The end caps, 122 and 124 are provided with slots 135 (channels), the top ends of which merge into a helical thread 137. The “width” of the slot 135 is greater than the arc length of the cap engagement tabs 108, 110. The caps 122, 124 can thus be slid over the cap engagement tabs 108, 110, over the outside perimeters 118, 120 of the housing 102 and locked into position by rotating the caps relative to the cap engagement tabs 108, 110 ([0020]; Figure 8).
Hodge’s first cap 130 (lid) which is hingedly coupled to the first end 102 of the rigid body 100 ([0031]) and Beaver’s end caps 122, 124 which are rotated with respect to the housing 102 are both examples of means by which a lid attaches to a container which houses a smoking material. Since both means of attachment are known in the art and are functional equivalents, it would have been obvious to one of ordinary skill in the art that the first cap 130 (lid) and rigid body 100 of Hodge may be modified so that the cap 130 attaches to the body 100 by rotation wherein engagement tabs (complementary profile) align with slots (channels) because substitution of equivalents known for the same purpose supports a finding of obviousness (MPEP §2144.06(II)). Furthermore, Beaver teaches that the slots 135 (channels) are located on the end caps, 122 and 124 and the engagement tabs 108, 110 (complementary profile) are located on the ends of the housing 102, but it would have been obvious to one of ordinary skill in the art before the effective filing date that the location of the slots 135 (channels) and engagement tabs 108, 110 (complementary profile) may be reversed since mere reversal of parts has been held to be an obvious modification (MPEP §2144.04(VI)(A)).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Kaplan (US 2017/0241642) and Kondrat (US 2012/0315588).
Claims 7 and 8. Hodge discloses the smoking accessory of claim 1 wherein the second end 104 of the rigid body defines a second opening 140 for receiving a bottom end of a lighter 20 ([0033]; Figures 2-4). Hodge does not explicitly disclose a wick bobbin carried by the housing having a wick extending out to the top end of the housing. 
Kaplan discloses a lighter case comprising an electric lighter. The electric lighter may have a heatable coil and a power source ([0013]). The lighter case further comprises a lighter wick dispenser. The lighter wick dispenser may have an aperture disposed in a surface of the multifunction lighter case through which a wick may be drawn and a wick wheel having a rotatable cylinder (bobbin) on which the wick is stored ([0016]).
The electric lighter of Kaplan provides the advantage of eliminating the need for fuel as is needed in traditional disposable lighters. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an electric lighter in the smoking accessory of Hodge instead of the lighter 20 to eliminate the need to refuel or replace the lighter. Furthermore, use of a wick mitigates or eliminates the taint of combustion products in the taste of tobacco and smokable herbs, including the combustible material because the cigarette lighter 14 is not used to directly ignite the combustible material, as evidenced by Kondrat ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a wick and wick bobbin in the smoking accessory of Hodge to mitigates or eliminates the taint of combustion products in the taste of tobacco and smokable herbs as taught by Kondrat. While Hodge discloses the lighter stored at the opposite end of the lighter accessory from the first cap 130 (lid), it would have been obvious to one of ordinary skill in the art that the wick and lighter may be located at the same end as first cap 130 (lid) because the particular placement of an element is an obvious matter of design choice (MPEP §2144.04(VI)(C)).

Claims 9, 10, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Grumbacher et al. (US 2014/0353412).
Claim 9. Hodge discloses the smoking accessory of claim 1 but does not explicitly disclose that it includes a grinder in the chamber 200 (second compartment).
Grumbacher et al. discloses an herbal grinder and reservoir having a conical shape wherein said herbal grinder comprises a top grinding cap and a grinding section comprising a plurality of grinding knives; and wherein said grinding section comprises a plate having a drop through pattern for allowing ground material to exit the grinding section and fall into the reservoir (Abstract; Figures 1, 2a, and 2b).  
Grumbacher et al. teaches that there are various tobacco shredder or grinder products on the market, that allow rough tobacco leaves to be ground into a fine material for suitable use in a pipe or rolling paper, or other device. However, these shredders suffer from a design flaw that prevents storage of shredded tobacco and ease of use of the stored tobacco ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a grinding device in the chamber 200 (second compartment) of Hodge to create combination grinder/storage container such as that of Grumbacher et al. for the added functionality of grinding smoking material that is stored in the chamber 200.

Claims 10 and 25. Hodge discloses the smoking accessory of claim 1 and method of claim 20 but does not explicitly disclose that the second compartment comprises a bottom end and a well formed in the bottom end.
Grumbacher et al. discloses an herbal grinder and reservoir wherein the bottom of the reservoir is tapered, as it is a conical shape, to allow the ground material to be placed into a hand rolled paper or in to a pipe or other device, for instance, to smoke the ground material ([0044]; Figures 2a and 2b). 
Grumbacher et al. teaches that the tapered end helps to direct the ground material to a particular location when dispensing and prevent spilling of the material, when placing into a small opening or space ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the chamber 200 (second compartment) be tapered so as to form a well at the bottom end of the chamber to help to direct the ground material to a particular location when dispensing and prevent spilling of the material, when placing into a small opening or space as taught by Grumbacher et al.


Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Bourgoin (US 2015/0305402).
Claims 11 and 26. Hodge discloses the smoking accessory of claim 1 and method of claim 20 but does not explicitly disclose that the locking device comprises a first magnetic body and the locking feature comprises a second magnetic body.
Bourgoin discloses a container for smoking articles ([0031]) wherein the container comprises a magnetic closure comprising a first magnetic material 24 applied to an inner surface of the lid portion 18 and a second magnetic material 26 applied to an outer surface of the inner frame 20. At least one of the magnetic materials is magnetised, and the other magnetic material is magnetised or magnetisable. If both magnetic materials are magnetised, the magnetic fields of both magnetic materials should act to reinforce each other so that the two magnetic materials are attracted to each other and retain the lid portion 18 in the closed position when the container 10 is closed ([0044]).
Bourgoin teaches that by applying magnetic materials on the first and second folded blanks, the present invention provides containers each having a magnetic closure that provides a reliable means for maintaining the moveable portion in the closed position, even after repeated opening and closing of the container ([0010]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include first and second magnetic bodies on the body 100 and first cap 130 (lid) of Hodge to maintain the cap 130 (lid) in the closed position, even after repeated opening and closing of the container as taught by Bourgoin.

Response to Arguments
	Applicant’s arguments concern claim amendments that are addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747